1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                  EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                     )   Case No.: 1:06-CR-00368-1-NONE
                                                    )
12                    Plaintiff,                    )   ORDER APPOINTING COUNSEL
                                                    )
13            vs.                                   )
                                                    )
14    ALAN CARL NICOLL,                             )
                                                    )
15                    Defendant.                    )
                                                    )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Victor Chavez is APPOINTED to represent the defendant in this case effective

22   nunc pro tunc to March 5, 2020, substituting for Emily de Leon. This appointment shall remain

23   in effect until further order of this court.

24
25   IT IS SO ORDERED.

26       Dated:     March 9, 2020                              /s/ Jennifer L. Thurston
27                                                      UNITED STATES MAGISTRATE JUDGE

28
